This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1936

                              Junious Taylor, Jr., petitioner,
                                       Appellant,

                                            vs.

                                   State of Minnesota,
                                      Respondent.

                                  Filed August 17, 2015
                                        Affirmed
                                     Connolly, Judge

                              Ramsey County District Court
                                File No. 62-CR-13-7736


Cathryn Middlebrook, Chief Appellate Public Defender, Kathryn J. Lockwood, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Adam E. Petras, Assistant County Attorney,
St. Paul, Minnesota (for respondent)


         Considered and decided by Connolly, Presiding Judge; Chutich, Judge; and Reyes,

Judge.
                        UNPUBLISHED OPINION

CONNOLLY, Judge

      In challenging his domestic-assault conviction, appellant argues that the district

court should have granted his motion to withdraw his guilty plea on three grounds: (1) his

plea was not intelligent because he was unaware that the conviction would require him to

register as a predatory offender; (2) his plea resulted from a mutual mistake because his

counsel, respondent’s counsel, and the district court did not tell him that predatory-

offender registration was a consequence of his plea; and (3) he received ineffective

assistance of counsel.      Because predatory-offender registration is a collateral

consequence, and not a direct consequence, of a guilty plea, we affirm.

                                         FACTS

      Appellant Junious Taylor Jr. assaulted his live-in girlfriend, S.P., at their shared

apartment. S.P. called the police, and appellant was arrested later that day. Because of

his two prior qualified domestic-violence convictions, he was charged with felony

domestic assault. A domestic assault no-contact order (DANCO) was issued for S.P., and

appellant pleaded guilty to felony domestic assault.      Neither his attorney, nor the

prosecutor, nor the district court realized that appellant was required to register as a

predatory offender after this conviction. Thus, appellant pleaded guilty without knowing

he would need to register as a predatory offender.

      After visiting S.P.’s apartment, appellant was charged with violating the DANCO.

He later pleaded guilty to this charge. For the felony domestic-assault charge, appellant

received a stayed sentence of 21 months in prison and was placed on probation for five


                                            2
years. He was also sentenced to 120 days in the workhouse as a condition of his

probation. For the violation of the DANCO, he was sentenced to 27 months in prison. It

was then discovered that, because of prior convictions and his current domestic-assault

conviction, appellant was required to register as a predatory offender pursuant to Minn.

Stat. § 243.167 (2012).

      After he was notified that he was required to register as a predatory offender,

appellant moved to withdraw his guilty plea for the felony domestic-assault conviction.

His motion was denied, and he challenges the denial.

                                    DECISION

                                           I.

      Appellant argues that his plea was not intelligent because he was unaware of the

predatory-offender registration requirement when he pleaded guilty, and this resulted in

a manifest injustice. We disagree. A court must allow a defendant to withdraw a guilty

plea “upon a timely motion and proof to the satisfaction of the court that withdrawal is

necessary to correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. A manifest

injustice occurs when a plea is not accurate, voluntary, or intelligent. Perkins v. State,

559 N.W.2d 678, 688 (Minn. 1997). Whether the plea is invalid, resulting in manifest

injustice, is “a question of law which we review de novo.” State v. Raleigh, 778 N.W.2d

90, 94 (Minn. 2010).

      “The purpose of the requirement that the plea be intelligent is to ensure that the

defendant understands the charges, understands the rights he is waiving by pleading

guilty, and understands the consequences of his plea.” State v. Trott, 338 N.W.2d 248,


                                           3
251 (Minn. 1983). “‘Consequences’ refers to a plea’s direct consequences.” Raleigh,

778 N.W.2d at 96 (emphasis added).

       Appellant argues that predatory-offender registration is a direct consequence

because it occurs immediately, definitely, and automatically when a defendant enters a

guilty plea. See Kaiser v. State, 641 N.W.2d 900, 904 (Minn. 2002) (finding that sexual-

offender registration is an immediate, definite, and automatic consequence of a guilty

plea). We disagree. Kaiser is factually analogous. Id. at 902 (stating that defendant was

unaware his guilty plea would require him to register as a predatory offender). The

defendant in Kaiser argued that predatory-offender registration was a direct consequence

of his guilty plea because it occurred immediately, definitely, and automatically

afterwards. Id. at 904. But “direct consequences are those . . . [that] flow . . . from the

punishment to be imposed,” id., and “the predatory offender registration statute . . . [is]

civil and regulatory, and not penal.” Id. at 905 (citing Boutin v. LaFleur, 591 N.W.2d

711, 717 (Minn. 1999) (stating that predatory-offender registration is regulatory and not

punitive because it does not require affirmative disability or restraint; registration statutes

are not typically regarded as punishment; and registration does not involve confinement

and is not intended to be retributive)). Predatory-offender registration is civil in nature:

“the consequence of registering as a predatory offender involves no additional

incarceration and has no relation to [appellant’s] punishment . . . .” Kaiser, 641 N.W.2d

at 905. Because predatory-offender registration is civil and regulatory in nature, we

conclude it is a collateral, not a direct, consequence of a guilty plea.




                                               4
       Appellant relies on Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473 (2010),

stating it changes the analysis because it indicates that a plea is unintelligent if a

defendant is unaware of a consequence that is closely connected to the criminal process.

See Padilla, 559 U.S. at 365, 130 S. Ct. at 1481 (“We . . . have never applied a distinction

between direct and collateral consequences . . . Whether that distinction is appropriate is

a question we need not consider in this case because of the unique nature of

deportation.”). In Padilla, counsel’s assistance was ineffective because the defendant was

not told his plea could result in deportation, which is typically categorized as a collateral

consequence. Id. at 367, 130 S. Ct. at 1482. But appellant’s reliance is misplaced:

Padilla does not preclude other courts from using the direct and collateral distinction in

contexts other than deportation. See, e.g., Sames v. State, 805 N.W.2d 565, 569 (Minn.

App. 2011) (declining to extend Padilla beyond deportation into the context of firearm

possession, a collateral consequence).

       Appellant questions the continuing validity of Sames and Kaiser because both

cases rely on Alanis v. State, 583 N.W.2d 573 (Minn. 1998). We do not. This court has

declined to extend Padilla to collateral consequences apart from deportation and

continues to rely on Alanis for the direct and collateral distinction for consequences other

than deportation. See, e.g., Sames, 805 N.W.2d at 568 (deciding, that, after Padilla,

“[this court is] bound to follow the analytical framework of [Alanis], which relies on the

distinction between direct . . . and collateral consequences . . . The applicable caselaw

requires [this court] to ask whether a particular consequence of a guilty plea is a direct




                                             5
. . . or a collateral consequence.”). We conclude that predatory-offender registration

remains a collateral consequence after Padilla.

       Finally, appellant relies on Kaiser to argue that, because Kaiser finds predatory-

offender registration immediate, definite, and automatic, predatory-offender registration

is more heavily tied to the criminal process than deportation. See Kaiser, 641 N.W.2d at

904. But Kaiser states that this distinction alone is not dispositive, id., and appellant cites

no authority to explain why registration is what he calls the “most severe penalty.”

Because appellant was unaware of a collateral consequence, rather than a direct

consequence, we conclude that his plea was intelligent and no manifest injustice

occurred.

                                              II.

       Appellant argues that there was a mutual mistake warranting withdrawal of his

guilty plea because the prosecutor, appellant’s counsel, and the district court did not

know that appellant would need to register as a predatory offender if he pleaded guilty.

We disagree.

       For this assertion, appellant relies on State v. DeZeler, 427 N.W.2d 231, 235

(Minn. 1988) (holding that, when both attorneys were mistaken as to a defendant’s

criminal-history score and their mistake resulted in a longer sentence, the defendant could

withdraw his guilty plea because he entered it relying on their assertion that the

defendant’s criminal-history score would result in a lesser sentence).              However,

appellant’s reliance on DeZeler is again misplaced. DeZeler concerns a mutual mistake

as to a defendant’s criminal-history score that dramatically affected his sentence. Id.; see


                                              6
also Kim v. State, 434 N.W.2d 263, 266 (Minn. 1989) (stating that DeZeler does not

apply to a case where a defendant was unaware of a collateral consequence). Because

DeZeler applies only to direct consequences, and no authority applies mutual mistake to

collateral consequences, we conclude that the mutual mistake in this case is not a

reversible error allowing appellant to withdraw his guilty plea.

                                            III.

       “We review the denial of postconviction relief based on a claim of ineffective

assistance of counsel de novo because such a claim involves a mixed question of law and

fact.” Hawes v. State, 826 N.W.2d 775, 782 (Minn. 2013).

              The defendant must affirmatively prove that his counsel’s
              representation “fell below an objective standard of
              reasonableness” and “that there is a reasonable probability
              that, but for counsel’s unprofessional errors, the result of the
              proceeding would have been different. A reasonable
              probability is a probability sufficient to undermine confidence
              in the outcome.”

Gates v. State, 398 N.W.2d 558, 561 (Minn. 1987) (quoting and citing Strickland v.

Washington, 466 U.S. 668, 688, 694, 104 S. Ct. 2052, 2064, 2068 (1984)). If a court

concludes that a defendant does not meet one prong, the court need not consider the other

prong. State v. Rhodes, 657 N.W.2d 823, 842 (Minn. 2003).

       Appellant contends that, because he was not informed that he would have to

register as a predatory offender, his counsel’s representation fell below an objective

standard of reasonableness, and he did not receive the effective assistance of counsel

afforded to him by the Sixth Amendment of the United States Constitution. We disagree.

To support this contention, appellant relies on his previous argument that predatory-


                                             7
offender registration is a direct consequence because it comes immediately, definitely and

automatically from a guilty plea. But, a consequence must also be penal in nature to be

considered a direct consequence. See Kaiser, 641 N.W.2d at 904. Thus, we conclude that

failure to warn appellant of the predatory-offender registration requirement did not fall

below an objective standard of reasonableness.

       Finally, appellant relies on Campos v. State, 798 N.W.2d. 565, 568 (Minn. App.

2011), rev’d on other grounds by 816 N.W.2d 480 (Minn. 2012), and cert. denied, 133 S.

Ct. 938 (2013), to assert that Padilla overruled Kaiser. But Campos applies the Padilla

holding only to deportation and states that Padilla effectively overruled “Alanis’s holding

as it pertains to the risk of deportation arising from a guilty plea,” 798 N.W.2d at 568,

and the “collateral consequences label that many state and federal courts have given to

the risk of deportation.” Id. at 569 (quotation omitted). Thus, we do not agree that

Padilla overruled Kaiser.

       Because appellant only relies on Bauder v. Dep’t of Corr. Fla., 619 F.3d 1272,

1275 (11th Cir. 2010), to support his argument that courts are now ignoring the

distinctions between collateral and direct, civil and regulatory, and criminal and civil, we

find that argument unpersuasive.1



1
  Bauder is not even persuasive authority. In Bauder, a defendant whose attorney told
him he would not be civilly committed because of his guilty plea was civilly committed.
Bauder, 619 F.3d at 1273. The conviction was reversed and remanded only after the court
found that the defendant had been misinformed. Id. at 1273-74. Bauder is
distinguishable because appellant’s counsel failed to inform him of potential registration
consequences instead of affirmatively misinforming him of consequences. Id. at 1273;
see also id. at 1275 (“Counsel’s deficient performance was not his inability to anticipate a

                                             8
       We conclude that appellant did not receive ineffective assistance of counsel.

Admittedly, “it is unquestionably the better practice for an attorney to inform clients of

the collateral consequences of a guilty plea.” Kaiser v. State, 621 N.W.2d 49, 54-55

(Minn. App. 2001), aff’d, 641 N.W.2d 900 (Minn. 2002). But no Minnesota precedent

supports appellant’s contention that predatory-offender registration is a direct

consequence, or that failure to tell a client of a predatory-offender registration

requirement qualifies as ineffective assistance of counsel. Even if appellant could show

he fulfilled the second prong of the Strickland test, he does not fulfill the first prong, and,

because appellant must fulfill both prongs to show that his counsel was ineffective, this

court need not consider if the result here would have been different. See Rhodes, 657

N.W.2d at 842 (stating that, if a defendant does not fulfill one prong of the Strickland

test, the other prong need not be considered). Thus, we conclude that appellant’s counsel

was not ineffective, his guilty plea was valid, and he has no right to withdraw his guilty

plea because there was no manifest injustice.

       Affirmed.




ruling on the interpretation of the . . . civil commitment statute. Rather, his deficient
performance was his affirmative misadvice”).


                                              9